Citation Nr: 0021621
Decision Date: 08/15/00	Archive Date: 11/03/00

Citation Nr: 0021621	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Guillain-
Barre syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ORDER TO VACATE 

The veteran served on active duty from November 1975 to 
September 1977.

This case is before the Board of Veterans' Appeals on appeal 
of rating actions of the Los Angeles, California, Department 
of Veterans Affairs Regional Office (RO).  

The Board issued a decision on June 14, 2000, as to the issue 
of an increased rating for Guillain Barre syndrome and 
remanded issues of service connection for headaches and 
osteoarthritis under Manlicon v. West, 12 Vet. App. 238, 240-
41 (1999).  On the same date, the Board received additional 
relevant evidence.  This was within 90 days of the case being 
transferred to the Board.  The additional evidence was not 
associated with the claims file until after the Board's 
decision was issued.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his (or her) representative, or on the Board's 
own motion, when there has been a denial of due process. 38 
C.F.R. 
§ 20.904(a) (1999).  Inasmuch as the veteran had timely 
submitted additional evidence that was not considered before 
the Board entered its decision, he was denied due process.  
Thus, the June 14, 2000, decision is hereby vacated.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This Order to Vacate is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).

Citation Nr: 0015625	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Guillain-
Barre syndrome (GBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran had active duty from November 1975 to September 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In a September 1996 rating decision, the RO proposed to 
reduce the veteran's service-connected disability rating to 
zero percent under 38 C.F.R. § 3.105(e) (1999).  In November 
1996, the RO reduced the disability rating to zero percent, 
effective February 1, 1997.  However, in a January 1998 
rating decision, the RO restored the 30 percent rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim has been obtained.  

2.  The preponderance of the evidence shows that GBS is not 
currently active, and the residual disability is currently 
manifested by complaints of neuropathic impairment of the 
lower extremities, generalized weakness, and numbness and 
tingling in the lower extremities.  There have been 
electrodiagnostic findings compatible with residual 
neuropathy from GBS, with the most recent VA neurological 
examination showing no residual neurological deficit and no 
conditions attributable to GBS. 

3.  Headaches, left knee pain and low back pain of which the 
veteran also complains are shown by competent evidence not to 
be residuals of GBS.  



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for GBS are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.3, 4.7, 4.14, 4.20, 4.25, 4.123, 4.124, 4.124a, Diagnostic 
Codes 8011, 8520-8526, 8620-8626, 8720-8726 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen in May 
1977 for complaints of low back pain and associated lower 
extremity weakness.  The veteran received a flu shot shortly 
before these symptoms developed.  The veteran experienced a 
marked increase in bilateral leg weakness over the next 
several days, which developed into a total inability to move 
his legs.  The veteran's muscle paralysis rapidly progressed 
to include all muscles of the upper extremities and chest.  
He also had difficulty swallowing and moving his facial 
muscles.  Neurology consult obtained shortly after admission 
confirmed the diagnosis of GBS or acute idiopathic 
polyneuropathy.  Over a period of four weeks the veteran 
regained some respiratory activity.  He also noted the 
beginning of voluntary movement in his left upper extremity 
and in his right upper extremity to a lesser extent.  He had 
also regained facial muscle movement, bilaterally, and could 
swallow and eat a normal diet.  The examiner noted that 
temporary bladder and bowel dysfunction had resolved.  By the 
end of June 1977, the veteran had only minimal movement of 
both arms and no voluntary movement of both legs.  Despite 
extensive physical therapy the veteran developed marked 
muscle wasting due to disuse atrophy of all extremities.  The 
examining physician recommended the veteran be transferred to 
a VA hospital for prolonged physical therapy.  The physician 
expected that this neurological disease process would last 
approximately one year, quite possibly resulting in some 
residual deficit.  The physician concluded that the veteran 
was unfit for further service.  In July 1977 the Physical 
Evaluation Board recommended separation.  The veteran was 
placed on the Temporary Disabled Retired List (TDRL).  

In December 1977 the RO granted service connection for GBS 
and assigned a 100 percent pre-stabilization evaluation, 
effective September 23, 1977.  

The veteran underwent a VA neurology examination in August 
1978.  The physician noted that the veteran had received 
daily outpatient physical therapy at the VA hospital 
beginning in August 1977.  The physician noted that the 
veteran's symptoms improved and by June 1978 the veteran's 
walking returned to normal levels, except that prolonged 
walking caused aching in his calves and soreness in his 
ankles.  The veteran noted that he had developed chronic 
headaches since discharge from the VA hospital in August 
1978.  On examination, there was no muscle weakness.  Deep 
tendon reflexes were generally quite hypoactive and the 
physician was not sure of any reflexes in the lower 
extremities.  Pain, touch and vibratory sensibility all 
appeared to be very much intact.  There was no cranial nerve 
weakness and the veteran's gait appeared normal.  The 
diagnosis was status post GBS manifested by headache mainly.  
The physician noted that the veteran had regained full muscle 
strength.  

By rating decision dated September 1978, the veteran's 
evaluation was reduced to 30 percent, effective December 1, 
1978, due to improvement in his disability.  

During a service department examination in May 1979 the 
veteran reported much improvement in his neurologic 
functioning since the prior medical board evaluation.  The 
veteran was continuing his running and strengthening 
exercises.  The veteran noted occasional dyesthesia and 
occasional headaches but denied any other significant cranial 
nerve or extremity symptoms.  Neurologic examination was 
normal except for an absence of deep tendon reflexes.  The 
physician noted that the veteran had much improvement in his 
neurologic functioning but stated that the veteran had a mild 
residual deficit related to his GBS polyneuropathy.  The 
physician recommended that the veteran remain on TDRL status 
while he continued to improve.  

During a service department examination in July 1980 the 
veteran reported no real change in strength or sensation from 
the prior examination.  Physical and neurologic examinations 
were entirely normal except for mild residual weakness mainly 
in the distal muscles of the upper extremities and the left 
lower extremity, along with mild distal sensory loss in the 
upper and lower extremities to vibration and pinprick 
testing.  The physician noted that the veteran's symptoms 
continued to improve and recommended the veteran remain on 
TDRL status while he continued to improve.  

During a service department examination in March 1982 the 
veteran reported fatigue with prolonged running or standing 
and a global slight residual weakness in all extremities.  
Based on neurologic examination and diagnostic studies, the 
physician concluded that there was slight residual weakness, 
mild sensory impairment in the hands and moderate sensory 
impairment in the feet causing slight impairment of hand 
tactile performance, mild impairment of truncal balance and 
postural reflexes attributable to large-fiber distal lower 
extremity impairment, mild reduction in overall stamina, 
lifting strength and rapid alternating finger movements, 
slight subjective impairment of bladder and urinary sphincter 
control, and residual electrophysiologic abnormalities in the 
nerves of the upper and lower extremities and 
electromyographic changes in the left gastrocsoleus.  The 
diagnosis was residual peripheral nervous system disorder 
secondary to GBS manifested by functional neurosensory 
deficits.  The physician noted that the veteran was fit for 
return to duty with appropriate permanent profile 
limitations.  Subsequently, in June 1982, the Physical 
Evaluation Board determined that the veteran was unfit for 
service and that he is permanently retired from the service.  
Thereafter, the veteran was removed from the TDRL.  

The evidence includes numerous outpatient treatment records 
and diagnostic studies from the veteran's treating 
physicians.  A December 1993 x-ray examination report shows 
the veteran twisted his right ankle and sustained soft tissue 
swelling.  There was no fracture.  These records show 
treatment for other conditions not at issue on appeal.  This 
includes treatment for a left ear injury, acute viral 
syndrome, acute pharyngitis, bronchitis, acute 
gastroenteritis and acute upper respiratory infection.  The 
veteran was seen in July 1994 with a one-month history of 
right rib pain.  A bone scan revealed a transverse non-
displaced fracture of the proximal right 11th rib.  The 
veteran was seen for flank pain in June 1995.  X-ray 
examination showed no active pulmonary or cardiovascular 
process.  

Beginning in November 1995, the veteran was seen for 
complaints of left leg and knee pain.  He denied a specific 
injury and described the pain as a throbbing sensation from 
above the knee down to the foot.  He stated that he usually 
jogged on a treadmill.  One week later there was full range 
of motion of the left knee.  X-ray examination showed no sign 
of fracture or joint effusion and the impression was left 
knee negative.  The assessment was left knee strain or 
sprain.  Later that month the assessment was left knee 
derangement and the physician referred the veteran for a 
computerized tomography (CT) scan.  This showed some mild 
degenerative loss of the patellofemoral compartment space 
laterally, but was otherwise negative.  The impression was 
mild degenerative change.  Because of complaints of 
increasing left knee pain from December 1995 to early 
February 1996, the veteran was scheduled for a left knee 
arthrogram.  The diagnosis at that time was degenerative 
arthritis of the knee.  The February 1996 left knee 
arthrogram showed no radiographic abnormality.  During 
follow-up examinations in March 1996, the examiner noted the 
negative studies and referred the veteran for physical 
therapy for range of motion and strength.  Physical 
examination several days later showed the knee was stable, 
there was no swelling and range of motion was intact.  The 
veteran was next seen for left knee pain in August 1996.  At 
that time he reported a prior history of having felt his left 
knee slip while hugging his daughter and having knee pain 
since that time.  The assessment was left knee pain.  During 
follow-up examination in October 1996, the examiner noted 
that the knee was stable and the assessment was degenerative 
osteoarthritis of the left knee.  The veteran was seen for 
additional follow-up examinations for left knee pain in 
November and December 1996.  The veteran again reported a 
history of injuring his left knee when hugging his daughter 
and experiencing chronic symptoms since that time.  The 
examiner noted that the left leg pain symptoms appeared more 
likely to be a cramp.  

The veteran underwent a VA compensation examination in August 
1996.  The VA physician noted the veteran's history of GBS 
during service.  The veteran stated that the veteran 
gradually recovered and that he had no motor or sensory 
neurological deficits.  He stated that his symptoms consisted 
of bilateral knee pain, which was worse when going up and 
down stairs.  The physician noted that the veteran was right 
hand dominant and that he walked with a left leg limp.  
Physical examination showed thigh circumference was 41-1/2 
centimeters (cm.) on the right and 39-1/2 cm. on the left.  
Calf circumference was 37 cm. on the right and 37-1/2 cm. on 
the left.  Examination of the knees showed no tenderness, 
swelling or deformity.  The patellae were normal in position 
and mobility and were nontender.  There was mild laxity of 
the lateral collateral ligaments, bilaterally.  Both knees 
had full extension and he could flex the knees to 140 degrees 
without pain or crepitus.  Neurologic examination, including 
cranial nerves, cerebellar testing and motor and sensory 
testing, was within normal limits.  The diagnoses were 
history of GBS without neurological residuals and bilateral 
retropatellar arthralgia of the knees.  The physician opined 
that the retropatellar arthralgia of the knees was not 
related to GBS.  

The private treatment records show the veteran was seen for 
continued left knee pain in January 1997.  The assessment was 
GBS, osteoarthritis and possible neurological problem.  The 
examiner referred the veteran for a CT scan of the brain.  
The diagnostic report shows that the veteran's complaints 
were headaches and memory loss.  The CT scan of the head was 
normal with and without contrast.  On follow-up examination 
the veteran reported that the medication prescribed helped 
his knee symptoms.  The veteran stated that he still had 
problems with tightness in his calf muscles, tingling in his 
toes and sharp low back pain.  The assessment was lumbar disc 
syndrome, migraine headaches and GBS.  

The evidence includes a private examination report, which is 
dated in January 1997.  The physician noted the veteran's 
complaints of weakness, headaches and night sweats.  The 
physician also noted a history of a tracheotomy in 1978, and 
indicated that the veteran seemed to have regained all his 
strength.  On physical examination the veteran could heel and 
toe walk, and tandem gait was normal.  There were some 
positive signs on straight leg raising at 90 degrees, more on 
the left.  Cranial nerves examination, including 
ophthalmoscopy, showed no papilledema on funduscopic 
examination.  The rest of the cranial nerves were intact.  He 
had absent biceps, triceps and brachial radialis jerks and no 
knee or ankle jerks.  The toes were down going on plantar 
reflex showing no Babinski sign.  Sensory examination to 
pain, vibration and light touch of both upper and lower 
extremities was intact.  Muscle strength was 100 percent in 
both upper and lower extremities.  Muscle mass, muscle tone 
and muscle bulk seemed normal.  The impression was low back 
pain, radicular type, or leg pain.  The physician referred 
the veteran for a CT scan of the lumbar spine, metabolic 
tests and electromyography (EMG) and nerve conduction 
velocity (NCV) studies to see if the veteran had any residual 
neuropathic or radicular abnormalities.  

During an x-ray examination later that month, the veteran 
reported a two-year history of low back pain and bilateral 
leg pain and weakness.  He denied prior surgery or injury.  
X-ray examination showed minimal degenerative change but no 
acute bony disease or injury.  The CT scan of the lumbar 
spine also revealed mild degenerative changes but there was 
no disc herniation, root impingement or stenosis.  The 
metabolic tests showed a negative antinuclear antibody, 
negative rheumatoid factor, negative rapid plasma reagin and 
normal thyroid functioning.  The February 1997 EMG showed no 
denervation, or neuropathic or myopathic changes of the lower 
extremities.  NCVs were markedly slow.  There was no sensory 
delay of the sural nerve able to be evoked.  F-waves were 
markedly prolonged.  The physician's final impression was 
abnormal EMG/NVCs compatible with residual neuropathy from 
GBS.  

The evidence includes a March 1997 letter from the veteran's 
treating physician, who noted the veteran's history of left 
knee pain and symptoms associated with GBS during active 
service.  The veteran reported that since his episode of 
quadriplegia during service he had suffered pain from his 
feet to his knees radiating to the upper legs and lower back.  
He also stated that he had disabling migraine headaches, 
numbness of the lower extremities and some urinary 
incontinence.  The physician noted the referral to the 
specialist who performed the February 1997 EMG/NCV and the 
abnormal findings from that testing.  The physician opined 
that the veteran's headaches, lower back pain and leg pains 
were being provoked or aggravated by his severe anxiety 
depression or visa versa.  The physician noted that the 
veteran's inability to do any gainful occupation subsequent 
to the alleged incident in 1978 was made worse especially 
after being informed that his 30 percent disability would be 
reduced.  The physician recommended increased benefits be 
awarded or to continue the 30 percent rating in order to 
avoid the veteran developing severe anxiety depression.  

The veteran underwent a VA neurology examination in March 
1997.  The examiner reviewed the claims folder in connection 
with the examination.  The examiner noted the history of GBS 
during service as well as the veteran's rapid improvement by 
late 1978 "as is consistent with this generally self-
limiting neurological condition."  It was also noted that by 
the time of the August 1996 VA examination the veteran had no 
neurological deficits.  The examiner noted that the veteran 
could not define a specific neurologic deficit, that he 
reported multiple vague symptoms in an inconsistent manner, 
and that he did not outline any specific weakness or 
consistent sensory deficit in the upper or lower extremities.  
Also noted were the veteran's complaint of low back pain and 
left knee soreness and the prior x-ray examination findings 
that showed osteoarthritis of the lumbar spine and left knee.  
The veteran was reported to complain of daily diffuse band-
like headaches relieved with Tylenol, with no history of 
visual aura, nausea or vomiting.  

On physical examination, the veteran's pupils were equal, 
round and reactive to light and accommodation and the fundi 
were benign.  The oropharynx, turbinates and tympanic 
membranes were clear.  On neurologic examination the veteran 
was alert and oriented, and speech, comprehension and 
expression were intact.  Long-term, short-term and 
intermediate-term memory was intact as evidenced by the 
veteran recalling precise details of efforts to obtain 
disability benefits over many years up to the recent past.  
Cranial nerves II-XII were intact.  Deep tendon reflexes were 
2+ in the biceps, triceps, brachial radialis, knees and 
ankles, bilaterally.  Babinski sign was absent.  On sensory 
examination, the veteran stated that he could feel light 
touch and pinprick without difficulty.  Strength was 5/5 
throughout the upper and lower extremities.  Gait was intact 
without antalgic movements, and Romberg testing was negative.  
Rapid alternating movements and finger to nose movements were 
intact, bilaterally.  There was full, painless range of 
motion of the left knee and no effusion, crepitus or 
ligamentous instability.  There was full, painless range of 
motion of the lumbar spine and a normal lordotic curvature.  
Straight leg raising was negative to 80 degrees, bilaterally, 
and there was no spasm.  The impression was status post GBS 
with no residual neurological deficit, nonprostrating tension 
headaches and low back pain and left knee pain.  

Additionally, the examiner commented that GBS does not cause 
tension headaches, as it is a self-limiting demyelinating 
disorder, which does not cause chronic central nervous system 
or headache type problems in the absence of a neurological 
deficit.  The examiner opined that the most likely etiology 
of the veteran's tension headaches was his history of alcohol 
use.  The examiner also commented that osteoarthritis was the 
direct and proximate cause of the veteran's low back pain and 
left knee pain and was not related to GBS, concluding that 
there were no conditions on examination that could be 
attributed to GBS.  

The evidence includes a November 1997 letter from another 
treating physician who noted review of the x-rays of the 
lumbar spine and also noted that the specialist had indicated 
that the NVC test results were compatible with residual 
neuropathy from GBS.  The physician indicated that the 
veteran did not seem to be able to find work compatible with 
his disability.  

The veteran submitted two statements from family members in 
support of his claim.  One witness stated that the veteran 
never recovered full use of his legs, that he was easily 
fatigued, that his legs cramped severely with any exertion 
and that he complained of a burning and tingling sensation 
constantly.  The witness also stated that the veteran's hands 
ached and cramped, that he had trouble grasping objects and 
that he sometimes dropped objects because he could not hold 
onto them.  The other witness stated that doing activities 
with the veteran took a long time because the veteran had to 
stop and rest his legs due to pain and weakness.  

At his personal hearing, the veteran testified that he had 
constant pain in his legs that began in his feet and climbed 
up his legs to his buttocks.  Transcript, pp.  1-2 (Dec. 
1997).  He testified that he did not have weakness in his 
arms except when holding them over his head for a prolonged 
period of time.  Tr., p. 2.  He also testified that he could 
walk about one block before having to stop due to pain and 
that he experienced numbness only in his knees.  Tr., pp. 2-
3.  He testified that he did not have difficulty feeling the 
difference in textures, and that he did not use orthotics and 
had never been provided assistive devices for ambulation.  
Tr., pp. 2-3.  He testified that he experienced severe 
headaches once a week, more severe leg cramps in colder 
weather, and that constant pain in lower back.  Tr., pp. 5, 
6.  The veteran's spouse testified that the veteran had 
difficulty finishing activities such as shopping.  Tr., p. 7.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  In addition, the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The Rating Schedule provides that neurological conditions and 
their residuals may be rated from 10 percent to 100 percent 
in proportion to the impairment of motor, sensory or mental 
function.  This includes complete or partial loss of use of 
one or more extremities.  Reference to the appropriate 
schedule should be made in rating disability from such 
conditions.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  Partial 
loss of use of one or more extremities from neurological 
lesions should be rated by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
The term "incomplete paralysis," indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
mild or, at most, moderate.  The Rating Schedule provides 
that it is required for the minimum ratings for residuals 
under diagnostic codes 8000-8025, that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, fatigability, must be approached on the basis of 
the diagnosis recorded.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no more likely attributable 
to other disease or no disease.  38 C.F.R. §§ 4.120, 4.124a 
(1999).

The Rating Schedule provides that cranial or peripheral 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  38 C.F.R. § 
4.123 (1999).  

The Rating Schedule provides that cranial or peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124 (1999).  

The Rating Schedule provides a 100 percent rating for 
anterior poliomyelitis where the evidence demonstrates that 
it is an active, febrile disease.  Otherwise, the disease is 
rated based on the residual with a minimum 10 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8011 (1999).  

The Rating Schedule provides a minimum 30 percent rating for 
amyotrophic lateral sclerosis and multiple sclerosis.  38 
C.F.R. § 4.124a, Diagnostic Codes 8017, 8018 (1999).

The Rating Schedule provides that incomplete paralysis of the 
sciatic nerve is rated 60 percent disabling when severe, with 
marked muscular atrophy, 40 percent disabling when moderately 
severe, 20 percent disabling when moderate, and 10 percent 
disabling when mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (1999).  Other relevant nerves affecting the legs are 
addressed in Diagnostic Codes 8521-8526.  Neuritis and 
neuralgia of the sciatic nerve are rated under Diagnostic 
Codes 8620 and 8720, and neuritis and neuralgia of other 
relevant nerves affecting the legs are addressed in 
Diagnostic Codes 8621-8626 and 8721-8726.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Analysis

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's medical 
records are on file and he has been afforded a personal 
hearing and VA examinations.  Thus, the Board is satisfied 
that all relevant facts have been fully developed and that VA 
has met its duty to assist.  White v. Derwinski, 1 Vet. App. 
519 (1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The RO has rated GBS under Code 8099-8018, as analogous to 
multiple sclerosis, although multiple sclerosis is not self 
limiting.  The probative evidence of record establishes that 
GBS is not currently an active disease and has not been 
active for many years.  The service medical records show that 
the veteran developed GBS in May 1977, resulting in severe 
symptoms that included lower extremity weakness, 

subsequent muscle paralysis of the upper and lower 
extremities, and respiratory distress.  However, the 
remaining service medical records and the post-service 
medical records show that the disease was acute and that his 
symptoms resolved with treatment and physical therapy.  Over 
a period of four weeks the veteran regained some respiratory 
activity, voluntary movement in his extremities, facial 
muscle movement, and his temporary bladder and bowel 
dysfunction resolved.  

The VA neurology examination in August 1978 shows that the 
veteran's symptoms had improved and by June 1978 his walking 
returned to normal levels, except that prolonged walking 
caused aching in his calves and soreness in his ankles.  
There was no muscle weakness, deep tendon reflexes were 
generally hypoactive, and pain, touch and vibratory sensation 
all appeared to be very much intact at that time.  There was 
no cranial nerve weakness and the veteran's gait appeared 
normal.  In fact, the examiner described the disease as 
status post GBS and noted that the veteran had regained full 
muscle strength.  

The service department examinations in May 1979, July 1980 
and March 1982 also showed that the disease process had 
resolved, with the examiners describing the residual deficit 
as mild residual weakness in the muscles of the extremities 
and mild sensory loss in the extremities.  

The current VA examination findings as well as the private 
medical findings also demonstrate the GBS is not currently an 
active disease process and the veteran does not contend 
otherwise.  Rather, he contends that a higher rating is 
warranted based on the residual functional impairment caused 
by this disease.  The veteran testified that he has constant 
pain in his legs, which begins in his feet and climbs up his 
legs to his buttocks.  Tr., pp. 1-2.  He also testified that 
he could walk about one block before having to stop due to 
pain and that he experienced numbness only in his knees.  
Tr., pp. 2-3.  

The veteran contends that the residuals of GBS include 
chronic headaches, left knee pain and lumbar radiculopathy.  
Beginning in November 1995, he was seen for complaints of 
left leg and knee pain, which he described the pain as a 
throbbing sensation from above the knee down to the foot.  He 
denied a specific injury.  However, in subsequent treatment 
records the veteran admitted that he had injured his left 
knee while hugging his daughter and that he had experienced 
chronic symptoms since that time.  The multiple examinations 
and diagnostic studies performed as a result of his left knee 
symptoms show that he has osteoarthritis of the left knee.  
The private treatment records reflect that he complained of a 
history of sharp low back pain and a history of headaches in 
January 1997.  The assessments included lumbar disc syndrome, 
radicular type low back pain, leg pain and migraine 
headaches.  During x-ray examination in January 1997, he 
reported a two-year history of low back pain and x-rays 
showed minimal degenerative change but no acute bony disease 
or injury.  A CT scan of the lumbar spine also revealed mild 
degenerative changes but there was no disc herniation, root 
impingement or stenosis.  The veteran testified that he has 
constant pain in his legs that begin in his feet and climbs 
up his legs to his buttocks.  Tr., pp.  1-2.  He also 
testified that he experiences severe headaches once a week.  
Tr., p. 5.  Although the veteran contends that these 
conditions are residuals of GBS, he is not qualified to 
render such an opinion because the question regarding what 
residual impairment is due to GBS is medical in nature.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The evidence of record addressing this issue consists of the 
VA examinations in August 1996 and March 1997 and private 
medical statements in January 1997 and March 1997.  During 
the August 1996 VA examination, the examiner noted the 
veteran's complaints of bilateral knee pain.  While the 
diagnoses included bilateral retropatellar arthralgia of the 
knees, the examiner specifically opined that the 
retropatellar arthralgia of the knees was not related to the 
prior GBS.  The January 1997 private treatment records 
include assessments of osteoarthritis, lumbar disc syndrome 
and migraine headaches, but those disorders were not 
specifically noted to be residuals of GBS.  The private 
neurologist who conducted the January 1997 examination also 
reported his impression as low back pain, radicular type, or 
leg pain, but did not specifically relate this as a residual 
of GBS.  While the physician's final impression was abnormal 
EMG/NVCs compatible with residual neuropathy from GBS, he did 
not relate lumbar osteoarthritis as being secondary to GBS.  
The March 1997 letter from the veteran's treating physician 
states that the veteran has headaches, lower back pain and 
leg pains, but that physician concluded that these conditions 
were being provoked or aggravated by severe anxiety 
depression or visa versa, rather than GBS.  

The most probative evidence on this issue consists of the 
medical opinion of the physician who conducted the March 1997 
VA neurology examination.  This examiner reviewed all the 
evidence of record in connection with the examination, noting 
the history of GBS during service as well as the veteran's 
rapid improvement by late 1978 and stated that such was 
"consistent with this generally self-limiting neurological 
condition."  The examiner noted that by the time of the 
August 1996 VA examination the veteran had no neurological 
deficits.  The examiner noted the veteran's complaint of low 
back pain and left knee soreness and the prior x-ray 
examination findings of osteoarthritis of the lumbar spine 
and left knee.  The examiner also noted the veteran's 
complaint daily headaches without history of visual aura, 
nausea or vomiting, and concluded that the "tension" 
headaches were not a residual of GBS.  The examiner explained 
that GBS is a self-limiting demyelinating disorder, which 
does not cause chronic central nervous system or headache 
type problems in the absence of a neurological deficit.  The 
examiner opined that the most likely etiology of the 
veteran's tension headaches was his history of alcohol use, 
which was reported by the veteran.  The examiner also 
commented that osteoarthritis was the direct cause of the 
veteran's low back and left knee pain and was not related to 
GBS, concluding that there were no conditions on examination 
that could be attributed to GBS.  

Since the probative evidence establishes that the veteran's 
chronic headaches as well as his left knee and low back pain 
are not residuals of GBS, the disabling effects of these 
disabilities may not be considered in evaluating the proper 
disability rating for residuals of GBS.  38 C.F.R. § 4.14.  

The majority of the VA and private medical examination 
findings demonstrate that any residuals that can be 
attributed to GBS do not warrant a rating in excess of 30 
percent.  During the VA compensation examination in August 
1996, the veteran stated that he gradually recovered and had 
no motor or sensory neurological deficits.  Neurologic 
examination, including cranial nerves, cerebellar testing and 
motor and sensory testing, was within normal limits and the 
diagnoses were history of GBS without neurological residuals.  

The January 1997 CT scan of the head was normal with and 
without contrast.  The physician, who performed the January 
1997 examination, reported that the veteran seemed to have 
regained all his strength since recovering from GBS in 1978.  
Physical examination at that time showed the veteran could 
heel and toe walk and had normal tandem gait.  His cranial 
nerves were intact.  Although he deep tendon reflexes, there 
was no Babinski sign and sensory examination to pain, 
vibration and light touch was intact in the upper and lower 
extremities.  Significantly, muscle strength was 100 percent 
in both upper and lower extremities, and muscle mass, tone 
and bulk seemed normal.  These physical examination findings 
disclosed little or no residual disability.  Although that 
examiner performed EMG/NCV studies and concluded that the 
abnormal findings were compatible with residual neuropathy 
from GBS, he did not identify any specific impairment 
associated with the abnormal EMG/NCV studies.  Rather, the 
physical examination findings reported by this examiner 
suggest little or if any residual neurological impairment.  

The March 1997 VA neurology examination findings are highly 
probative in this case because the examiner reviewed the 
veteran's entire claims folder in connection with the 
examination and was in a better position to render an opinion 
as to the any residual functional impairment caused by GBS.  
This examiner noted that the veteran had fully improved by 
late 1978 and that by the time of the August 1996 VA 
examination he had no neurological deficits.  On neurological 
examination the veteran was alert and oriented and his 
speech, comprehension and expression were intact.  His long, 
short and intermediate-term memory was intact as evidenced by 
the veteran recalling precise details of efforts to obtain 
disability benefits over many years up to the recent past.  
Cranial nerves II-XII were intact and deep tendon reflexes 
were active and equal (2+) in the biceps, triceps, brachial 
radialis, knees and ankles, despite the prior finding of 
absent reflexes.  On sensory examination, the veteran could 
feel light touch and pinprick without difficulty and strength 
was 5/5 throughout the all extremities.  His gait was intact 
without antalgic movements, Romberg was negative, and rapid 
alternating movements and finger to nose movements were also 
bilaterally intact.  There was full, painless range of motion 
of the left knee, without effusion, crepitus or ligamentous 
instability, and there was full, painless range of motion of 
the lumbar spine.  Straight leg raising was negative to 80 
degrees, bilaterally, and there was no spasm.  The impression 
was status post GBS with no residual neurological deficit, 
and the examiner concluded that there were no conditions that 
could be attributed to GBS.  

Even though there has been electrodiagnostic evidence of 
neuropathy, the most recent VA neurological examiner found no 
neurological deficits or other conditions attributable to 
GBS.  Thus, there is no basis for rating the disorder under 
any specific nerve codes.  In any event, under the applicable 
diagnostic criteria, Diagnostic Codes 8521-8526, 8621-8626, 
8721-8726, the veteran is already receiving the highest 
rating for severe incomplete paralysis.  As the probative VA 
and private medical findings do not establish that the 
veteran has sciatic nerve involvement, a higher rating cannot 
be established under diagnostic code 8520.  The medical 
findings primarily show no more than subjective complaints of 
sensory loss and weakness in the left lower extremity and 
those findings demonstrate that the veteran does not have 
residuals from GBS that warrant a rating in excess of 30 
percent under any of the applicable diagnostic criteria.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8011, 8520-8526, 8620-
8626, 8720-8726.  

In sum, the Board finds that the preponderance of the 
evidence shows that GBS is not currently an active disease 
process, and the present residual disability due to GBS is 
currently manifest by complaints of neuropathic impairment of 
the lower extremities, generalized weakness and complaints of 
numbness and tingling in the lower extremities.  The 
headaches, left knee pain and low back pain complained of are 
shown by competent evidence not to be residuals of GBS.  In 
conclusion the Board finds that the evidence is not evenly 
balanced in this case and the criteria for 

a rating in excess of 30 percent for GBS are not met or more 
nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.25, 4.123, 4.124, 
4.124a, Diagnostic Codes 8011, 8520-8526, 8620-8626, 8720-
8726 (1999).


ORDER

A rating in excess of 30 percent for GBS is denied.  


REMAND

In April 1997, the RO denied service connection for headaches 
and osteoarthritis as secondary to the veteran's service-
connected GBS.  The RO notified the veteran of that decision 
by letter dated April 24, 1997.  In May 1997 the RO received 
the veteran's Notice of Disagreement, specifically 
disagreeing with the denial of service connection for these 
claimed secondary disabilities.  A Statement of the Case has 
not been provided regarding these service connection issues.  

Under the holding of the Court in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), the Board must remand these issues 
to the RO for issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following:

The RO should issue a Statement of the 
Case on the issues of entitlement to 
service connection for headaches and 
osteoarthritis, which the veteran claims 
are secondary to his service-connected 
GBS.  If the claims for service 
connection are deemed not well grounded, 
the RO should ensure that the veteran has 
been informed of the type of evidence 
that is lacking and if they are well 
grounded the RO should satisfy the duty 
to assist in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran 
should be advised of the need to file a 
substantive appeal and the time within 
which to do it. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 




